Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN. 10/685,408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 9-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 05/24/2021 has been fully considered and is sufficient to overcome previous rejections:
Regarding claim 9, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generating, with the computer, utilizing multivariate regression, a predicted crop yield based on the masked vegetation index and the historical crop yield data, wherein the multivariate regression, a predicted crop yield baed on the masked vegetation index and the historical crop yield data, wherein the multivariate regression includes utilizing the weighting factors of the array of vegetation indices and includes modifying the weighting factors of the array of vegetation indices based on past accuracy of results of individual ones of the array vegetation indices, such that accuracy of the predicted crop yield in relation to the historical crop yield data is increased" in combination with other limitations in the claims as defined by Applicants. 
s 10, 11, 13-16, and 21-23 depend from allowed claim 9 and therefore are also allowed.
Regarding claim 17, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generate utilizing multivariate regression a first predicted crop yield based on the masked vegetation index, and a second predicted crop yield based on the historical crop yield data, wherein the multivariate regression includes utilizing the weighting factors of the array of vegetation indices and includes modifying the weighting factors of the array of vegetation indices based on past accuracy of results of individual ones of the array of vegetation indices, such that accuracy of the second predicted crop yield in relation to the historical crop yield data is increased" in combination with other limitations in the claims as defined by Applicants. 
Claims 18-20 depend from allowed claim 17 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 28, 2021